Citation Nr: 1727231	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  08-21 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to an initial rating in excess of 20 percent for degenerative disc disease (DDD) and degenerative joint disease (DJD) of the lumbar spine and a rating in excess of 40 percent after July 13, 2016.

2. Entitlement to separate ratings for DDD and DJD of the lumbar spine.

3. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability, to include on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b) prior to July 13, 2016.


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Robert Batten, Associate Counsel


INTRODUCTION

The Veteran served active duty from December 1971 to January 1974. 

This appeal comes before the Board of Veterans Appeals (Board) from a June 2007 rating decision in which the RO granted service connection for DDD and DJD of the lumbar spine and assigned an initial 20 percent rating effective August 31, 2001 and an August 2016 rating decision increasing the Veteran's rating to 40 percent, effective July 13, 2016.

In March 2010, the Veteran requested a live videoconference hearing before a member of the Board. Later that same month, the RO contacted the Veteran regarding the scheduling of his hearing, at which time the Veteran withdrew his request for a Board hearing and indicated that he desired a hearing before a Decision Review Officer (DRO) at the RO. In March 2011, the Veteran's authorized representative confirmed that the Veteran no longer wanted a hearing before a member of the Board.  His request for a Board hearing is thus considered withdrawn. See 38 C.F.R. § 20.704(d) (2011). In June 2010, the Veteran testified during a hearing before a DRO at the RO; a transcript of this hearing is of record.

The Board notes that the claims file reflects that the Veteran was previously represented by Virginia Department of Veterans Affairs (as reflected in an August 2001 VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative). In February 2010, the Veteran filed a VA Form 21-22, appointing the American Legion as his representative. Thereafter, in June 2010, the Veteran filed a VA Form 21-22 appointing Veterans of Foreign Wars of the United States as his representative. In February 2011, the Veteran filed a VA Form 21-22 appointing a private agent, Lauren Murphy. Then in March 2013, the Veteran's private agent withdrew her representation of the Veteran. The Board recognizes this withdrawal; and the Veteran's private agent's power of attorney is revoked. 

The Board most recently remanded this case to the Agency of Original Jurisdiction (AOJ) for additional development in February 2012. 

The issue of entitlement to a service-connection for a right knee disability secondary to service-connected back disability has been raised by the record in an April 2012 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the AOJ. VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

The Veteran was most recently provided a VA examination for his degenerative disc disease and degenerative joint disease of the lumbar spine in July 2016. Upon examination, the examiner found that the Veteran did not have ankylosis or IVDS. The examiner found that pain in the Veteran's back caused functional loss. The examiner found no guarding or spasms. The examiner found that the Veteran had localized tenderness, but the tenderness does not result in an abnormal gait or abnormal spinal contour.  The examiner also found that the Veteran had a disturbance in locomotion, an interference with standing, and less movement than normal. The Veteran had a forward flexion of 30 degrees, extension of 5 degrees, and a total range of motion for the lumbar spine of 105 degrees. The examiner found pain during the range of motion examination caused function loss.  The Veteran stated that his functional loss from his abnormal range of motion was an inability to reach to the floor to retrieve objects. 

With regard to range of motion testing conducted during the July 2016 VA examination for the Veteran's lumbar spine, in Correia v. McDonald, 28 Vet. App 158 (2016), the United States Court of Appeals for Veterans Claims (Court) noted the final sentence of § 4.59 which states "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint." The Court found this sentence to be ambiguous because the regulation, considered as a whole, is meant to guide adjudicators in determining the proper level of disability of joints, and if the range of motion testing listed in the last sentence is not required, it is unclear how an adjudicator could adequately rate a claimant's joint disability and account for painful motion. However, compelled by § 4.59's place in the regulatory scheme (it preceded the disability rating schedule), the Court held that the final sentence of § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities. In this case, it is unclear as to whether the July 2016 VA examiner performed both active and passive range of motion testing of the Veteran's lumbar spine, and there is no documentation of weight-bearing versus nonweight-bearing testing. Although range of motion testing was performed as discussed above, the examiner did not specify whether such testing was during active or passive motion. Notably, in Correia, the Court found similar range of motion testing to be inadequate.

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes. 38 C.F.R. § 4.2 (2016); see 38 C.F.R. § 19.9 (2016). Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination." Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993). In light of the foregoing, the Board finds that an additional examination of the Veteran's lumbar spine is warranted.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for TDIU is part and parcel of an increased rating claim when such claim is raised by the record. In this case, the Veteran submitted a claim for TDIU in April 2012, the RO granted TDIU effective July 13, 2016, however the RO did not address the issue of TDIU prior to July 2016. The issue of TDIU is intertwined with issue on appeal and it was not a freestanding claim. Under these circumstances, the AOJ should develop a claim for TDIU prior to July 13, 2016 in accordance with Rice.

Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain any updated medical records pertaining to the Veteran's lumbar disability. 

2. Schedule the Veteran for a VA examination to determine the severity of his lumbar disability. In accordance with Correia, the range of motion and pain levels should be tested actively and passively, in weight-bearing, nonweight-bearing, and after repetitive use. If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why this is so. 

a. The extent of any weakened movement, excess fatigability and incoordination should also be described by the examiner. The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss. 

b. The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups. The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.

3. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal including TDIU prior to July 13, 2016. In readjudicating the Veteran's TDIU claim, the AOJ should consider referral to C&P service to determine whether the Veteran is entitled to a TDIU on an extraschedular basis.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded an appropriate time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).







